Citation Nr: 0927746	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  09-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision in which the RO 
denied service connection for coronary artery disease with 
arterial stenosis, to include as secondary to service-
connected PTSD.  The Veteran perfected his appeal to this 
issue in January 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's service-connected PTSD has aggravated his current 
heart disorder diagnosed as coronary artery disease with 
arterial stenosis and further arterial stenosis in both 
carotids and femoral arteries.


CONCLUSION OF LAW

The Veteran's current heart disorder has increased in 
severity due to or as the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
Board's favorable disposition of the Veteran's claim for 
service connection, the Board finds that all notification and 
development action needed to fairly adjudicate the appeal 
have been accomplished.  Any defect, if one exists, with 
respect to either the duty to notify or the duty to assist 
must be considered harmless and will not be discussed.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and a cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310(b) (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran has been service connected for PTSD since April 
20, 2000.

The Veteran claims that his current heart disorder has been 
aggravated by his service-connected PTSD.  Alternatively, he 
asserts that service connection is warranted on a direct 
basis.  

In VA outpatient treatment records dated in January and April 
2008, a VA staff physician noted that the Veteran has PTSD 
and added that the associated psychiatric consequences of 
that diagnosis does have potential negative/contributory 
effects on his cardiac status.  

In an August 2008 VA heart examination report, following a 
review of the claims file and an examination of the Veteran, 
the examiner gave an impression of coronary artery disease, 
aortic stenosis, and further arterial stenosis in both 
carotids and femoral arteries.  The VA examiner opined that 
it is at least as likely as not that the Veteran's coronary 
artery disease and vascular disease are aggravated by his 
PTSD, adding that PTSD is a very stressful condition on the 
body and that the stress response can cause hastened 
development of these conditions.  This examiner concluded 
that, she could not "quantitate" the amount of aggravation 
caused by PTSD; however, she stated that these conditions 
would not be as severe if the Veteran did not have PTSD.

Considering the claim for service connection for a heart 
disorder, to include as secondary to service-connected PTSD, 
in light of the record and the governing legal authority, and 
resolving all doubt in the Veteran's favor, the Board 
concludes that service connection is warranted.  The 
competent evidence of record clearly shows that the Veteran's 
coronary artery disease and vascular disease are aggravated 
by his PTSD.  What is less clear is the degree of disability 
resulting from aggravation by PTSD.  Regardless, the Board is 
satisfied that the inquiries necessitated by 38 C.F.R. 
§ 3.303(b) as to any "baseline" disability have thus been 
fully addressed, and any doubt in this instance should be 
resolved in the Veteran's favor.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).

Both the VA staff physician and the VA examiner concluded 
that the Veteran's PTSD aggravated his heart disorder.  When 
the aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted.  Allen, 7 Vet. 
App. at 448.  The Board finds the statement of the VA 
examiner, combined with VA outpatient treatment records, to 
be sufficient medical evidence of a link between the 
Veteran's PTSD and aggravation of his current heart disorder.  
Overall, the preponderance of the evidence is in favor of the 
Veteran's claim, as such service connection is warranted on a 
secondary basis.


ORDER

Service connection for a heart disorder, as secondary to 
service-connected PTSD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


